Citation Nr: 0835180	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of a left shoulder injury and T-1 compression 
fracture.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
residuals of a left shoulder injury and T-1 compression 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2006, the veteran testified at the 
RO before a Decision Review Officer.  A copy of the 
transcript has been incorporated into the claims file.  This 
matter was previously before the Board in October 2007 at 
which time it was remanded for additional evidentiary 
development.


FINDINGS OF FACT

1.  The veteran does not have a present bilateral knee 
disability related to service, on either a direct or 
presumptive basis, nor does he have a bilateral knee 
disability proximately due to, the result of or aggravated by 
a service-connected disability.

2.  The veteran does not have a present bilateral hip 
disability related to service, on either a direct or 
presumptive basis, nor does he have a bilateral hip 
disability that is proximately due to, the result of or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or 
aggravated during service, arthritis of the right or left 
knee may not be presumed to be of service onset, and a 
bilateral knee disability is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).

2.  A bilateral hip disability was not incurred or aggravated 
during service, arthritis of the right or left hip may not be 
presumed to be of service onset, and a bilateral hip 
disability is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claims for service 
connection, the appellant was provided with initial notice of 
the VCAA in June 2004, which was prior to the February 2005 
rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

The aforementioned letter as well as a November 2007 letter 
informed the veteran of what was necessary to substantiate 
his claims of service connection, both on a direct and 
secondary basis, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining private and VA 
medical records identified by the appellant.  At a January 
2006 hearing before a Decision Review Officer, the veteran 
testified that he received private medical treatment for his 
right knee years earlier.  The Decision Review Officer 
informed him at that time that this evidence would be helpful 
to his claim and asked that he provide additional information 
regarding such treatment either during the hearing or after 
it.  The veteran has not provided additional information in 
this regard.  This is so even after a November 2007 letter 
from the RO to the veteran asking him to provide additional 
information regarding treatment for his claimed disabilities, 
to include the name and approximate dates of treatment for 
the period from December 1969 to "present".  

In addition, the appellant was provided with VA examinations 
in regard to his claimed knee and hip disabilities.  He was 
also given the opportunity to attend a hearing before the 
Board which he initially requested, but later changed his 
request to a hearing before a Regional Office Decision Review 
Officer.  The hearing took place in January 2006.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims for service connection presently being 
decided and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal with respect to these 
issues is now ready to be considered on the merits.

II.  Facts

The veteran's service treatments records show that he was 
injured in September 1968 when he fell through a bridge on 
patrol and landed on the left side of his back.  He was 
hospitalized and diagnosed as having lumbosacral strain, left 
paravertebral abscess, bronchial asthma and spina bifida 
occulta of C7.  The abscess was treated with irrigation and 
drainage.  The veteran returned to duty with a "L3" profile 
for 30 days due to healing lumbosacral strain and bronchial 
asthma.  

The veteran's June 1969 separation examination report shows 
that he had a normal clinical evaluation of his lower 
extremities.  

In October 1970, the RO granted service connection for 
residuals compression fracture T-1 and left shoulder abscess.

VA examination reports in July 1975 and May 1977 show that 
the veteran was treated for complaints regarding the upper 
back and shoulder.  They are devoid of complaints or findings 
related to his hips or knees.  Findings in July 1975 revealed 
that the veteran had a normal gait with no limp.

VA outpatient records and examination reports in 2001 do not 
show complaints by the veteran or treatment for his hips or 
knees.  His medical history as reflected on a May 2001 VA 
biopsychosocial assessment report includes arthroscopic knee 
surgery at right knee times two.  This report also notes that 
the veteran had worked for the U.S. Postal Service for 30 
years.  A December 2001 VA general note states that the 
veteran had two years and 11 months before his retirement 
from the post office.

VA outpatient records in 2004 reflect the veteran's 
complaints and treatment regarding his knees.  In this 
regard, they show that the veteran's spouse telephoned a VA 
medical center in January 2004 reporting that the veteran had 
right knee pain and that the knee swelled "tremendously".  
She said that it was painful all of the time and was much 
worse than the left knee.  She requested that the veteran be 
scheduled for an appointment that week.  

In January 2004, the veteran presented to a VA outpatient 
clinic with a report that his knees hurt and he had swelling 
and popping in his right knee that was getting worse.  He 
reportedly had had problems with his knees for several years, 
but had never taken medication.  These records note that the 
veteran had undergone right arthroscopy years earlier and had 
had "pitting of cartilage".  The veteran reported that his 
knees hurt most of the time and he rated the pain as a "7" 
at its worst and a "3" at best (on a pain scale from 0 to 
10).  Findings at that time were negative for effusion, but 
positive for bilateral crepitus and tenderness of the right 
knee beneath the knee cap.  

An April 2004 VA outpatient record shows that the veteran had 
been experiencing severe arthritic pain in his knees, right 
greater than left, and had been advised to stay out of work 
until later that month.  He said he had no history of traumas 
or surgical intervention to his right knee that he was aware 
of.  X-rays were noted to reveal a moderately severe amount 
of arthritis of the right knee.  The left knee showed minimal 
changes in the patellofemoral joint and in both the medial 
and lateral compartment.  The veteran was diagnosed as having 
moderately severe arthritis of the right knee.  

In May 2004, the veteran filed a claim for service connection 
for arthritis of the right and left knees and arthritis of 
the right and left hips.  He said he was claiming these 
conditions as secondary to traumatic arthritis to his left 
shoulder and back.

On file is a May 2004 VA outpatient record noting that the 
veteran had severe osteoarthritis of both knees which was 
aggravated by the veteran's job requirements.  The record 
further notes that since being off of work the veteran's pain 
had improved and he had chosen to continue sick leave until 
his retirement.

A June 2004 VA outpatient record reflects the veteran's 
report of occasional infrequent sharp shooting pain in his 
left hip.  Findings revealed no swelling of the lower 
extremities. 

In July 2004, the veteran underwent a VA examination for his 
hip and knee arthritis complaints.  The veteran reported that 
his knees locked, caused daily pain, and were stiff and 
swollen.  He said he worked as a Postmaster, but was unable 
to stand for long periods of time.  He also reported 
difficulty with activities of daily living.  X-rays revealed 
advanced osteoarthritis of both knees and a cortical cyst on 
the left hip.  The veteran was diagnosed as having arthritis 
of both knees and the left hip.  The examiner opined that 
this was "probably not" due to the veteran's left shoulder 
injury or his thoracic spine fracture.

During a six month VA follow-up visit for knee arthritis in 
October 2004, the veteran reported that his knee pain had 
improved since he retired from the postal service.  

On file is a March 2005 VA progress note reflecting the 
veteran's complaint of throbbing pain and at times stabbing 
back pain sometimes extending down to his hip or neck.

In the notice of disagreement, dated in March 2005, the 
veteran reported that his doctor had informed him that the 
arthritis was from his fall in service and would spread over 
time.  

A March 2005 VA ambulatory care note contains the following 
notation regarding the veteran's consultation visit for 
osteoarthritis (OA):  

[The veteran] is under the impression I 
told him his arthritic condition was 
probably due to trauma injury he 
experienced in Vietnam; what I said was, 
"It is uncommon to have OA in a single 
joint, it usually [sic] a multi joint 
disease"; in no way did I intend to 
imply his OA other than LS spine and 
shoulder is caused from SC back injury.

The veteran further reported, in his substantive appeal dated 
in August 2005, that it was reasonable to assume that since 
he had lost sensation below his waist and was unable to walk 
(following surgery in service), that the injuries he 
sustained in service had affected his knees, hips, shoulders 
and elbows.

In January 2006, the veteran testified before a Decision 
Review Officer that his bilateral knee and hip disabilities 
were a direct result of the injuries he sustained in service 
as opposed to being secondary to his already service-
connected back and shoulder disabilities.  He said that in 
service he fell while walking across a bridge and had always 
assumed he landed on his back, but that it was possible he 
landed on his hip as well.  He went on to state that 
following the injury and back surgery in service, he 
experienced a temporary numbness from his waist down.  He 
reported that after service he worked in production, 
manufacturing, and as a dock supervisor before going to work 
for the Postal Service.  He said he chose early retirement 
because of his severe arthritis rather than undergo joint 
replacement surgery, and he denied any postservice trauma to 
his knees or hips.  He said he had been seen years earlier by 
a private physician who drained fluid from his knee.

The veteran's representative stated in written argument in 
May 2007 that the July 2004 VA examiner did not provide any 
rationale for his opinion that the veteran's knee and hip 
arthritis was not the result of his left shoulder injury and 
spine fracture.  He requested that the opinion be supported 
with rationale.  

In a letter to VA dated in November 2007, the veteran stated 
that he experienced pain and swelling in both knees and hips 
from 1969 to 1999 for which he treated with aspirin, Tylenol, 
heat and ice.  He explained that eventually the pain and 
swelling became so severe that he sought treatment with VA 
and was told he had severe arthritis in hips, knees and neck.  
He said that at that point he took early retirement rather 
than having to undergo joint replacement surgery.

Medical Problem Lists contained in the veteran's VA medical 
records in 2006 and 2007 include osteoarthritis of various 
joints, to include the hips and knees.

In February 2008, the veteran underwent a VA examination.  
The examiner remarked that he had reviewed the veteran's 
claims file, to include his service treatment records.  He 
relayed the veteran's inservice injury as noted in his 
service treatment records on the examination report.  X-rays 
of the veteran's knees and hips taken during the examination 
revealed mild to moderate degenerative changes involving both 
knees, and a small cyst in the left femoral neck with no 
significant arthritic changes identified in the hips.  The 
examiner noted the veteran's problem with respect to his 
knees was mild to moderate degenerative joint disease 
bilateral knees.  He also noted that the diagnosis or 
etiology of this problem was the veteran's job as a 
Postmaster.  He added that the veteran had retired from the 
postal service in 2005 as he was eligible due to time and 
age.  With respect to the veteran's hips, the examiner noted 
that he had bilateral hip arthralgia with normal X-rays.  He 
indicated that the diagnosis or etiology of this problem was 
also the veteran's job as Postmaster.  The examiner negated a 
relationship between the veteran's knee and hip problems and 
service.  In this regard, he explained that the veteran made 
no complaints of knee or "back" pain at the time of his 
thoracic spine injury in service and he noted that the 
veteran had worked in the postal service for 33 years after 
discharge.  He opined that there was no evidence that the 
veteran's present knee/hip arthralgia was related to his 
inservice fall incident.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310.  Further, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service treatment records show that he fell 
through a bridge on patrol in October 1968 and landed on the 
left side of his back.  He was hospitalized and diagnosed as 
having lumbosacral strain, left paravertebral abscess, 
bronchial asthma and spina bifida occulta of C7.  These 
records are devoid of any complaints or treatment regarding 
the veteran's hips or knees.  His June 1969 separation 
examination report shows that he had a normal clinical 
evaluation of the lower extremities.

The first reference to knee problems is found in VA medical 
records dated in January 2004.  Such records show that the 
veteran presented to an outpatient clinic reporting that his 
knees hurt with worsening swelling and popping in his right 
knee.  As far as the onset of these symptoms, the veteran 
reported that he had had problems with his knees for several 
years, but had not taken any medication.  These records also 
note that he had right arthroscopy years earlier due to 
"pitting of cartilage".  

The earliest indication of hip problems is a July 2004 VA 
examination record diagnosing the veteran as having left hip 
arthritis.  In addition, there are VA medical records in 2006 
containing problem lists that include osteoarthritis of both 
hips.  

As the evidence above shows, the earliest indication of knee 
and hip problems is many years after service, in 2004.  This 
fact weighs against the veteran's claims. The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  This is despite a number of VA 
outpatient records on file from 2001 to 2004.  In other 
words, there are no documented complaints or treatment 
regarding the veteran's knees or hips in any of the VA 
medical records on file for the period from 2001 to 2004.  
Thus, the evidence does not show continuity of symptomatology 
after service to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b)

Regarding a possible nexus between the veteran's postservice 
diagnoses of knee and hip arthritis and service or a service-
connected disability, not only is the claims file devoid of a 
positive medical opinion in this regard, but there are 
medical opinions that negate a nexus between such diagnoses 
and the veteran's service or service-connected disabilities.  
In this regard, there is the opinion from the VA examiner in 
July 2004 who negated a nexus on a secondary basis.  That is, 
the examiner opined that the veteran's arthritis of both 
knees and left hip was probably not the result of his left 
shoulder injury or his thoracic spine fracture.  38 C.F.R. 
§ 3.310.

As to the veteran's assertion that his knee and hip 
disabilities are the direct result of his inservice fall in 
September 1968, there is no medical evidence that supports 
this assertion.  Rather, there is the opinion of a VA 
examiner in February 2008 who, after reviewing the veteran's 
claims file and service treatment records, opined that there 
is no evidence that the veteran's current knee/hip arthralgia 
was related to his inservice fall.  Furthermore, there is the 
VA ambulatory care note, dated in March 2005, from a VA 
medical staff member stating that "in no way did I intend to 
imply [the veteran's] OA other than LS spine and shoulder is 
caused from [service connected] back injury."  38 C.F.R. 
§ 3.303(d).

The veteran's assertion alone regarding a nexus between his 
bilateral knee and hip arthritis and service or his service-
connected left shoulder and back disabilities cannot 
constitute competent medical evidence in support of his claim 
since a layperson is generally not capable of opining on 
matters requiring medical knowledge.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

In sum, the weight of medical evidence militates against the 
veteran's claims of entitlement to service connection for 
bilateral knee and hip disabilities on both a direct basis 
and as secondary to service-connected disability.  38 C.F.R. 
§§ 3.303, 3.310.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). 


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of a left shoulder injury and T-1 compression 
fracture, is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
residuals of a left shoulder injury and T-1 compression 
fracture, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


